DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2. Applicant’s election of Group II, and the species of FCGR2B in the reply filed on 26 July 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	It is noted that Applicant did not respond to the requirement to elect a species of a) methods for detecting nucleic acid levels and b) methods for detecting protein levels, as set forth at page 7 of the restriction requirement of 26 January 2021. However, this requirement to elect species a) or b) with respect to the claims of Group II is withdrawn and the claims herein have been examined to the extent that they encompass detecting either FCGR2B nucleic acids or proteins.
Claim Status
3. 	Claims 9-20 are pending.
	Claims 16-18 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Note that the method of claim 20 requires using a kit comprising binding agents to detect both an Ig gene and a FCGR2B gene (in “A”) or binding agents to an Ig gene or gene product or to a FCGR2B gene or gene product and a binding 
Claims 9-15 and 19 read on the elected invention and have been examined herein. The claims encompass the non-elected subject matter of methods that detect the Ig gene or gene products, methods that detect the combination of the Ig gene and gene products with the FCGR2B gene or gene product, and methods that further measure the level of expression of one or more genes in Table 4 (i.e., claim 19). Prior to the allowance of the claims, any non-elected subject matter which has not been rejoined with the elected subject matter will be required to be removed from the claims. 
Continuity Status
4. The present application was filed as a divisional of 14/910,668.  However, the elected subject matter of the present application is the same as that claimed (and which issued in) parent application 14/910,668. A restriction requirement was not made in the parent ‘668 application with respect to the presently claimed subject matter and the subject matter that issued in the “668 application. A divisional application is a later filed application for a distinct or independent invention, carved out of a pending application and disclosing and claiming only subject matter disclosed in an earlier or parent application.  However, the subject matter claimed in the instant application is not distinct or independent from the subject matter examined and issued in ‘668.  Accordingly, the instant application should be referred to as a continuation of ‘668, rather than a division of ‘668.
	
Claim Rejections - 35 USC § 101
5.  35 U.S.C. 101 reads as follows:



Claims 9-15 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of a law of nature / natural phenomenon, and/or an abstract idea without significantly more.  The judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons that follow.
Note that the unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012).  
The unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, No. 08-964, 2010 WL 2555192 (June 28, 2010) and in Alice Corp. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014).
Applicant’s attention is directed to MPEP 2106 “Patent Subject Matter Eligibility.” 
            Regarding Step 1 of the subject matter eligibility test set forth at MPEP 2106III, the claims are directed to the statutory category of a process.           
 Regarding Step 2A, prong one, the claims recite the judicial exception of a law of nature. The claims recite the correlation between the level of expression of FCGR2B and treatment with a proteasome inhibitor. That is, the claims recite “selecting a treatment comprising administration of a proteasome inhibitor, when the level of …FCGR2B expression in the sample is greater than a reference level.” As in Mayo Collaborative Services v. Prometheus, the recited relationship is a natural phenomenon that exists apart from any human action.  See also Cleveland Clinic Foundation v. True Health Diagnostic, LLC, 2018-1218 (Fed Cir. 2019) which states that “The re-phrasing of the claims does not make them less directed to a natural law.”
The claims also recite the judicial exception of an abstract idea and particularly mental processes.
As stated in MPEP 2106.04(a)(2) III “the "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.” 
The claims require “determining” a treatment regimen and “selecting” a treatment regimen. Neither the specification nor the claims set forth a limiting definition for "determining" or “selecting” and the claims do not set forth how “determining” or “selecting” are accomplished. The broadest reasonable interpretation of the determining and selecting is that these processes may be performed mentally and thus are an abstract idea. The determining and selecting may also be accomplished verbally. Such verbal communication is also abstract, having no particular concrete or tangible form.
The claims also require that the selection is based on the level of FCGR2B being greater than a reference level. The claims necessarily require comparing the level of expression of FCGR2B in the sample to a reference level. Note that whether the comparing step is recited as an active step or a passive step, the claims still require that a comparison is made between the amount of FCGR2B expression. The claims do not set forth how the comparing step is accomplished and the specification does not provide a limiting definition for how the comparing is to be accomplished. As broadly recited, the 
As stated in MPEP 2106.04(a)(2) III “The courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and paper or a slide rule) to perform the claim limitation” and that “Nor do the courts distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer.” 
Herein, the use of a generic computer to apply a generic algorithm to compare expression levels and classify the subtype of lung squamous cell carcinoma samples does not constitutes something more than an abstract idea. 
Regarding Step 2A, prong two, having determined that the claims recite a judicial exception, it is then determined whether the claims recite additional elements that integrate the judicial exception into a practical application.
Herein, the claims do not recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). The additionally recited step of measuring expression levels (and extracting RNA from cells in claim 13) are part of the data gathering process necessary to observe the judicial exception. These steps do not practically apply the judicial exception.
 Regarding Step 2B, the next question is whether the remaining elements/steps – i.e., the non-patent-ineligible elements/steps - either in isolation or combination, amount to significantly more than the judicial exception. 

See also Bryant et al (PGPUB 2006/0281122; cited in the IDS) which teaches methods comprising measuring gene expression in patients having multiple myeloma by extracting RNA from plasma cells from the bone marrow of the patient, which plasma cells necessarily include CD138 positive plasma cells, and contacting the extracted RNA with a binding agent such as a nucleic acid probe or measuring gene expression by contacting a sample from the patient with an antibody, and then administering a proteasome inhibitor to the patient (e.g., para [0012], [0015],  [0051-0052], [0092], and [0199]). Blakemore et al (PGPUB 2016/0008382, effective filing date of January 24, 2012; cited in the IDS) teaches methods of treating cancer by contacting a sample from a patient with an 
See also MPEP 2106.05(d) II which states that:

The courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 

i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
iii. Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
iv. Immunizing a patient against a disease, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1063, 100 USPQ2d 1492, 1497 (Fed. Cir. 2011); 
v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546; 
vi. Freezing and thawing cells, Rapid Litig. Mgmt. 827 F.3d at 1051, 119 USPQ2d at 1375; 
vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and 
viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247.
	
While claim 15 recites contacting a sample from the patient with an antibody specific for FCGR2B, the claim does not require a particular antibody or binding agent consisting of or comprising a specific amino acid or nucleotide sequence. Since it was routine and conventional in the prior art to contact patient samples with antibodies and nucleic acid probes that bind to target proteins and mRNAs, the limitations regarding the use of the antibodies and binding agents for detection of the FCGR2B gene product do not add something ‘significantly more’ to the recited judicial exceptions.  

In Mayo v. Prometheus, the Supreme Court stated:  "[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately." 
This is similar to the present situation wherein the additional steps and elements are recited at a high degree of generality and are all routine, well understood and conventional in the prior art. The recited steps and elements do not provide the inventive concept necessary to render the claims patent eligible. See also Genetic Technologies Ltd. v. Merial L.L.C. 818 F.3d at 1377, 1379 (Fed. Cir. 2016).
For the reasons set forth above, when the claims are considered as a whole, the claims are not considered to recite something significantly more than a judicial exception and thereby are not directed to patent eligible subject matter.
Claim Rejections - 35 USC § 112(b) - Indefinite
6. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 14 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.	Regarding claim 11, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 11 recites the broad recitation of a hematological tumor and the claim also recites a multiple myeloma which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 14 is indefinite and confusing over the recitation that the sample comprises / is serum, whereas claim 1, from which claim 14 depends recites that the sample comprises a cell from the tumor. Since serum does not contain cells, it is unclear as to how a sample that is serum can also comprise a cell from the tumor.
Claim 19 is indefinite and vague because, in the context of this claim, it is unclear as to what constitutes the reference level. The claim recites that the reference level is a cutoff level “correlative” – i.e., that is correlated – with at least 50% specificity and at 
Double Patenting
7. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 9-15 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,870,889. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims and the claims of ‘889 both comprise measuring the level of expression of Fc gamma receptor 2B (FCGR2B) in a sample from a subject having a tumor, wherein the sample comprises a cell from a tumor. The present claims require selecting a treatment comprising a proteasome inhibitor when the expression level of FCGR2B in the sample is greater than a reference level. The claims of ‘889 do not recite this selecting step. However, the claims of ‘889 do recite “(c) determining the subject as responsive to treatment with a proteasome inhibitor when the level of expression of FCGR2B of the sample is greater than or equal to an FPKQ cutoff of 75 .
The present claims and claims of ‘889 also both encompass methods wherein  the proteasome inhibitor is carfilzomib, bortezomib, oprozomib or disulfiram (claims 2 and 13 of ‘889); methods wherein the tumor is a hematological tumor, and specifically a multiple myeloma (claims 3 and 5 of ‘889); methods wherein measuring the level of expression of FCGR2B is performed in CD138-positive tumor cells obtained from the subject (claim 6 of ‘889); methods that comprise extracting RNA from CD138-positive tumor cells (claim 7 of ‘889); methods wherein the sample is a bone marrow cell sample (claim 8 of ‘889); and methods wherein the subject has previously been treated for multiple myeloma or has been previously diagnosed with multiple myeloma or has or is suspected of having multiple myeloma, refractory multiple myeloma or relapsed multiple myeloma (claim 9 of ‘889). Regarding present claim 15, while the claims of ‘889 do not recite contacting bone marrow cells in the sample with an antibody specific for FCGR2B, claim 8 of ‘889 does recite that the sample comprises bone marrow cells and claim 10 of ‘889 recites that the detection of the level of expression of FCGR2B is accomplished using a binding agent to a FCGR2B gene product. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have performed the method claimed in ‘889 using antibodies to FCGR2B Claims 9-15 and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 26-29 and 32 of copending Application No. 17/129,573. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims and the claims of ‘573 both encompass determining a treatment regimen comprising the proteasome inhibitor carfilozimb for a subject with a tumor comprising measuring the level of expression of Fc gamma receptor 2B (FCGR2B) in a sample from a subject having a tumor, wherein the sample comprises a cell from a tumor and selecting a treatment comprising the proteasome inhibitor carfilzomib for the subject when the expression level of FCGR2B in the sample is greater than a reference level. In particular, present claim 10 recites that the proteasome inhibitor includes carfilzomib. 
Further, the present claims and the claims of ‘573 are both inclusive of methods wherein the tumor is a hematological tumor, and specifically a multiple myeloma (claims 27 of ‘573); methods wherein measuring the level of expression of FCGR2B is performed in CD138-positive tumor cells obtained from the subject (claim 27 of ‘573); methods that comprise extracting RNA from CD138-positive tumor cells (claim 28 of ‘573); methods wherein the sample is a bone marrow cell sample (claim 29 of ‘573); methods wherein the measuring step comprises contacting antibodies specific for FCGR2B with intact bone marrow cells in the sample (claim 29 of ‘573); and methods wherein the subject has previously been treated for multiple myeloma or has been 
This is a provisional nonstatutory double patenting rejection.
Priority
9. It is noted that a claim as a whole is assigned an effective filing date rather than the subject matter within a claim being assigned individual effective filing dates. See e.g. Studiengelsellschaft Kahle m.b.H. v. Shell Oil Co. 42 USPQ2d 1674, 1677 (Fed. Cir 1997). In the present application, claims 9-15 and 19 are not entitled to priority to provisional application 61/863,809, filed august 8, 2013 because the ‘889 application does not disclose the presently claimed methods of determining a treatment regimen comprising a proteasome inhibitor comprising measuring the level of FCGR2B in a tumor cell sample from a subject and selecting a treatment regimen comprising a proteasome inhibitor when a higher level of FCGR2B is detected in the sample as compared to a reference level. Claims 9, 11-15, and 19 are entitled to priority to provisional application 61/875,954, filed September 10, 2013, as well as provisional application 62/005,904, filed May 13, 2014. Claim 10 is entitled to priority to provisional application 62/005,904, filed May 13, 2014.  Claim 10 is not entitled to priority to provisional application 61/863,809, filed August 8, 2013 because this application does not disclose the claimed methods wherein the proteasome inhibitor is disulfiram. If Applicant asserts that the present claims are entitled to priority to the provisional applications, Applicant should point to specific teachings (e.g., by page and line number) in the priority applications to establish priority for each of the recitations set forth in the claims.  
Claim Rejections - 35 USC § 102
10.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9, 10, 11, 14, 15, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bryant et al (PGPUB 2006/0281122; cited in the IDS)
Claim(s) 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bryant (U.S. Patent No. 8,278,038; published October 2, 2012, effective filing date of June 8, 2005; cited in the IDS).
Claim(s) 9, 11, 14, 15 and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bryant (U.S. Patent No. 8,278,038; published October 2, 2012, effective filing date of June 8, 2005; cited in the IDs).
t is noted that U.S. Patent 8,278,038 is the issued patent of PGPUB 2006/0281122. Unless otherwise stated, citations below are with respect to the published application.
Bryant teaches a method for treating a tumor in a subject from which a sample was obtained, wherein the level of expression of one of the marker genes recited in Table 1B has been measured from the sample and the level of the marker gene in the sample was greater than a reference level and the method comprises administering an effective amount of a proteasome inhibitor to the subject (e.g., para [0009-0010], [0059], [0073], [0122-0129], [0168-0170]). Table 1B includes the marker gene No. 873, which is the FCGR2B gene:

    PNG
    media_image1.png
    39
    948
    media_image1.png
    Greyscale


Bryant states: 
[0041] The invention further provides methods for treating a tumor in a patient with a proteasome inhibition based regimen and/or glucocorticoid based regimen therapy. Such therapeutic methods comprise measuring the level of expression of at least one predictive marker in a patient's tumor; determining whether a proteasome inhibition based regimen and/or glucocorticoid based regimen for treating the tumor is appropriate based on the expression level of the predictive marker or markers, and treating a patient with a proteasome inhibition based therapy and/or glucocorticoid based therapy when the patient's expression level indicates a responsive patient.

Bryant further states: 
[0064] A cancer may be predisposed to respond to an agent if one or more of the corresponding predictive markers identified in Table 1B, Table 2B, and Table 3 (as indicated by (+) in Table 3) demonstrate increased expression.

Claim 1 of the PGPUB recites:
A method for determining a cancer therapy regimen for treating a tumor in a patient comprising: a) determining the level of expression of at least one predictive 

U.S. Patent No. 8,278,038 includes the following claim (emphasis added):
1. A method for determining a cancer therapy regimen for treating myeloma in a patient comprising: 
a) measuring the level of expression of at least one nucleic acid sequence selected from the group consisting of sequences recognized by probe sets of predictive markers numbered 1-547 in Table 1A, 658-871 in Table 1B and 873-876 in Table 1B in a patient sample comprising tumor cells,
wherein the sequences recognized by probe sets of the predictive markers:
i) numbered 1-547 consist of SEQ ID NOs: 1-513,
ii) numbered 658-871 and 873-876 consist of SEQ ID NOs:614-830;
b) comparing the level of expression of the at least one nucleic acid sequence to a reference expression level of that sequence to determine whether the level of expression of the at least one nucleic acid sequence is upregulated in the patient sample comprising tumor cells; and
c) determining a cancer therapy regimen for treating myeloma based on the expression level of the predictive marker or markers,
 wherein the cancer therapy regimen is proteasome inhibition-based therapy, wherein 
i) upregulation of at least one nucleic acid sequence selected from the group consisting of sequences recognized by probesets of predictive markers numbered 1-547 indicates nonresponsiveness to proteasome inhibition therapy and the patient would not benefit from this cancer therapy regimen; and
ii) upregulation of at least one nucleic acid sequence selected from the group consisting of sequences recognized by probesets of predictive markers numbered 658-871 and 873-876 indicates responsiveness to proteasome inhibition therapy and the patient would benefit from this cancer therapy regimen.

Regarding reference levels, Bryant teaches:

[0024] The "normal" level of expression of a marker is the level of expression of the marker in cells in a similar environment or response situation, in a patient not afflicted with cancer. A normal level of expression of a marker may also refer to the level of expression of a "reference sample", (e.g., sample from a healthy subjects not having the marker associated disease). A reference sample expression may be comprised of an expression level of one or more markers from a reference database. Alternatively, a "normal" level of expression of a marker is the level of expression of the marker in non-tumor cells in a similar environment or response situation from the same patient that the tumor is derived from.
[0106] Alternatively, the expression level can be provided as a relative expression level. To determine a relative expression level of a marker, the level of expression of the marker is determined for 10 or more samples of normal versus cancer cell isolates, preferably 50 or more samples, prior to the determination of the expression level for the sample in question. The mean expression level of each of the markers and marker sets assayed in the larger number of samples is determined and this is used as a baseline expression level for the marker. The expression level of the marker determined for the test sample (absolute level of expression) is then divided by the mean expression value obtained for that marker. This provides a relative expression level.

In the examples provided by Bryant, gene expression levels in test samples were compared to those in control samples as set forth below:
[0209] The Pooled Fold Change ("PFC") method is a measure of differential expression between two groups of samples, arbitrarily designated "control" and "tester." PFC finds genes with higher expression in the tester than in the control samples. For the two-class comparisons described in this invention, each class was used in turn as the tester. To qualify as having higher expression, tester samples must be above the k.sup.th percentile of the control sample. The fold-change values of tester samples are subjected to a nonlinear transformation that rises to a user-specified asymptote, in order to distinguish moderate levels of fold-change, but not make distinctions between very large fold-changes. The squashed fold-change values of the over-expressed tester samples are averaged to get the POOF score. In particular, PFC for a given tester sample, s, and gene, g, is computed as the average across tester samples of the compressed tester:control ratio R(s,g): R(s,g)=C(x.sub.gs/(k+x.sub.g.sup.Q)), where C(x) is the compression function C(z)=A(1-e.sup.-z/A) for z.gtoreq.T, and C(z)=0 for z<T, where T is a threshold value no less than 1.0. A is an upper asymptote on the fold-change value, k is a constant reflecting the additive noise in the data, i.e., the fixed 

Thus, Bryant teaches that subjects having an increase in the expression of the marker gene no. 873 – i.e., FCGR2B – relative to the reference level, are to be treated with proteasome inhibitor therapy.
Accordingly, Bryant teaches a method for determining a treatment regimen for a subject with a tumor, the method comprising: obtaining a sample comprising tumor cells from the subject; measuring the level of expression of FCGR2B in the sample; determining that the subject is responsive to treatment with a proteasome inhibitor when the level of expression of FCGR2B in the sample is greater than a reference level; and selecting a treatment regimen comprising administering an effective amount of a proteasome inhibitor to the subject having a greater level of expression of FCGR2B in the sample than a reference level and thereby a subject determined to be responsive to treatment with the proteasome inhibitor.
Regarding claim 10, Bryant teaches that the proteasome inhibitor is bortezomib (e.g., para [0036], [0080] and [0123-0124]).
Regarding claims 11 Bryant teaches that the tumor is a hematological tumor and particularly a multiple myeloma (para [0017].
Regarding claim 14, Bryant teaches that the sample may be a blood or biopsy sample (e.g., para [0086-0087].
Regarding claim 15, Bryant teaches that the tumor cell samples included bone marrow aspirate cell samples (para [0192]). Bryant teaches contacting the tumor cell samples with antibodies to detect expression of the markers set forth therein, including 
Regarding claim 19, Bryant teaches that the method is one in which the subject has been treated for multiple myeloma or has been previously diagnosed with multiple myeloma (e.g., [0045-0046] and [0077-0082]).
Further, regarding claim 19, and the alternative recitations in “c,” the claim does not recite a method that requires performing active process steps of calculating the reference level using a ROC curve and the claims do not require any particular reference level. The recited reference level may essentially be any value since the claim does not recite what the cutoff level is correlated with, or what constitutes a responder or nonresponder (e.g., with respect to the identity of the subjects, the number of subjects, the presence or absence of a particular tumor or other disease in the subject, what the subjects respond or do not respond to, what the subjects are treated with, and how the response or lack of response is measured / evaluated). Since the reference level recited in the present claims does not have any fixed or clear value and the determining step is a mental step that involves only the mental act of comparing two numbers, in the absence of evidence to the contrary, the method of Bryant which compares the subject’s FCGR2B expression level to reference levels, including reference levels obtained from subjects that do not have a tumor or from samples of the same subject that do not include tumor cells, meets the limitations of the claims. Note again that Bryant teaches each of the active steps in the claims of obtaining a sample comprising tumor cells from a subject; measuring the expression .
Claim Rejections - 35 USC § 103
11. This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bryant et al (U.S. PGPUB 2006/0281122) OR Bryant (U.S. Patent No. 8,278,038; published October 2, 2012, effective filing date of June 8, 2005), each in view of Shaughnessy et al (PGPUB 20120015906; cited in the IDs). 
The teachings of Bryant are presented above. In particular, Bryant teaches that the level of expression is measured in multiple myeloma tumor cells and also teaches measuring global mRNA levels in bone marrow samples of the patient (e.g., para [0085] 
However, Shaughnessy teaches methods for predicting survival of patients having multiple myeloma comprising assaying for the level of gene expression in CD138 plasma cells obtained from bone marrow from patients prior to and following treatment with the proteasome inhibitor bortezomib (e.g., para [0051] and [0064]). Shaughnessy states that:
[0007] Emerging evidence suggests that the prognosis of patients with multiple myeloma is best captured by gene expression profiling analysis of CD138-purified plasma cells (PC).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Bryant so as to have measured FCGR2B expression in CD138-positive tumor cells obtained from bone marrow of patients having multiple myeloma because Shaughnessy teaches that this is an effective source of tumor cells for measuring gene expression so as to evaluate a patient’s responsiveness to treatment with a proteasome inhibitor.
Regarding claim 13, Bryant teaches extracting / isolating RNA from tumor cells prior to performing the measuring step (e.g., para [0100-0102]). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have extracted RNA from the CD138-positive tumor cells obtained from the bone marrow of patients having multiple myeloma so as to have facilitated the detection of FCGR2B RNA in the tumor cells since Bryant teaches that it was conventional in the prior art to extract RNA from the tumor cells prior to detecting the level of the target RNA. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634